DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
eTerminal Disclaimer

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,070,595. Although the conflicting claims are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent No.  11,070,595.

Application 17/357,808
Patent No. 11,070,595

1. A communications method, the method comprising:
receiving, at a first Session Initiation Protocol (SIP) load balancer (SLB), a first SIP INVITE message; 
receiving, at a first Session Initiation Protocol (SIP) load balancer (SLB), a first SIP INVITE message;
selecting, at the first SLB, which SIP processing entity in a first cluster of SIP processing entities to send the first SIP INVITE message based on a message allocation weight determined based on message loss information corresponding to different SIP processing entities in the first cluster of SIP processing entities, said selecting including allocating a portion of incoming received SIP INVITE messages to an individual SIP processing entity based on a message loss rate corresponding to the individual SIP processing entity and said message allocation weight, said selecting including selecting a first SIP processing entity from the first cluster of SIP processing entities to send said first SIP INVITE message;
selecting, at the first SLB, which Session Border Controller (SBC) in a first cluster of SBCs to send the first SIP INVITE message based on a message allocation weight determined based on message loss information corresponding to different SBCs in the first cluster of SBCs, said selecting including allocating a portion of incoming received SIP INVITE messages to an individual SBC based on a message loss rate corresponding to the individual SBC and said message allocation weight, said selecting including selecting a first SBC from the first cluster of SBCs to send said first SIP INVITE message; 

sending the first SIP INVITE message to the first SBC; and
receiving a first SIP response message from the first SIP processing entity in response to the first SIP INVITE message.
receiving a first SIP response message from the first SBC in response to the first SIP INVITE message.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu whose telephone number is 571-272-3884.  The examiner can normally be reached from 8:00am – 4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                                                                            
  
/Le H Luu/
Primary Examiner, Art Unit 2448